The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Response After Final Action”, filed on 06/17/2022, is acknowledged. Applicant's amendment of claim 28 filed in “Claims” filed on 06/17/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1, 4-5, 7-8, 10, 21, and 23-35 pending for prosecution.
Reason for Allowances
Claims 1, 4-5, 7-8, 10, 21, and 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are electrically coupled together; a gate stack over the substrate; and a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 4-5, 7-8, 10, 29, and 31-32 are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 21: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of source/drain (S/D) regions in the substrate, wherein the plurality of S/D regions comprises a first S/D region and a second S/D region, each of the first S/D region and the second S/D region includes a first dopant having a first dopant type, and the first S/D region is electrically coupled to the second S/D region; a gate stack over the substrate; and 3Application No. 16/573,725Docket No. T5057-1441 a channel region in the substrate, wherein the channel region is below the gate stack and between the first S/D region and the second S/D region, the channel region includes a second dopant having the first dopant type, a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the first S/D region and the second S/D region, and an entirety of the substrate below the channel region is free of dopants of the first dopant type”, as recited in Claim 21, in combination with the remaining limitations of the claim.			
Claims 23, 30, and 33 are allowed as those inherit the allowable subject matter from claim 21. 	
Regarding Claim 24: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are permanently electrically connected together; a gate stack over the substrate; a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a first concentration of the second dopant in the channel region is less than a second concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type”, as recited in Claim 24, in combination with the remaining limitations of the claim.			
Claims 25-28 and 34-35 are allowed as those inherit the allowable subject matter from claim 24. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Huang et al. (US 20120187494 A1; hereinafter Huang) 
Yuan et al. (US 20080079116 A1; hereinafter Yuan) 
Draper et al. (US 6285052 B1; hereinafter Draper) 
Chen et al. (US 20180076194 A1; hereinafter Chen) 
El-Tanani et al. (US 20170330977 A1; hereinafter El-Tanani)
Prior Art Huang teaches a MOS varactor structure are  ([Abstract]), wherein (1+; [0031+]) a semiconductor substrate; an active area defined in a portion of the semiconductor substrate; a doped well region in the active area extending into the semiconductor substrate; at least two gate structures disposed in parallel over the doped well region, the gate structures comprising conductors lying over gate dielectric material; source and drain regions disposed in the well region formed on opposing sides of the gate structures; a gate connector formed in a first metal layer overlying the at least two gate structures and electrically coupling the at least two gate structures; source and drain connectors formed in a second metal layer and overlying the source and drain regions the well region and electrically coupled to the source and drain regions; and interlevel dielectric material electrically separating the source and drain connectors in the second metal layer from the gate connector formed in the first metal layer. But, Prior Art Huang does not expressly teach a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are electrically coupled together; a gate stack over the substrate; and a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 1); or a plurality of source/drain (S/D) regions in the substrate, wherein the plurality of S/D regions comprises a first S/D region and a second S/D region, each of the first S/D region and the second S/D region includes a first dopant having a first dopant type, and the first S/D region is electrically coupled to the second S/D region; a gate stack over the substrate; and 3Application No. 16/573,725Docket No. T5057-1441 a channel region in the substrate, wherein the channel region is below the gate stack and between the first S/D region and the second S/D region, the channel region includes a second dopant having the first dopant type, a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the first S/D region and the second S/D region, and an entirety of the substrate below the channel region is free of dopants of the first dopant type (claim 21); or a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are permanently electrically connected together; a gate stack over the substrate; a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a first concentration of the second dopant in the channel region is less than a second concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 24).
Prior Art Yuan teaches integrated circuits and, in particular, to a variable capacitor in a complementary metal oxide semiconductor (CMOS) process technology ([0001]), wherein (Fig. 1+; [0010+]) a complementary metal oxide semiconductor (CMOS) varactor in a semiconductor substrate 12, where the substrate may be lightly doped P-type silicon. An n-well may be formed within the substrate, where the n-well 14 may be formed of lightly doped N-type silicon. Within the n-well 14 are heavily doped N-type source/drain regions. A trench oxide defines the position of the n-well and the limits of the source and drain regions, a single dopant polarity is utilized for the gate electrode, the channel, and the source/drain regions. The gate electrode may be polysilicon, which is relatively heavily doped compared to the doping within the channel, which, relatively speaking, is lightly doped. In the same context, the source/drain regions are relatively heavily doped. Thus, an abrupt doping profile may be seen from channel to source/drain region. But, Prior Art Yuan does not expressly teach a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are electrically coupled together; a gate stack over the substrate; and a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 1); or a plurality of source/drain (S/D) regions in the substrate, wherein the plurality of S/D regions comprises a first S/D region and a second S/D region, each of the first S/D region and the second S/D region includes a first dopant having a first dopant type, and the first S/D region is electrically coupled to the second S/D region; a gate stack over the substrate; and 3Application No. 16/573,725Docket No. T5057-1441 a channel region in the substrate, wherein the channel region is below the gate stack and between the first S/D region and the second S/D region, the channel region includes a second dopant having the first dopant type, a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the first S/D region and the second S/D region, and an entirety of the substrate below the channel region is free of dopants of the first dopant type (claim 21); or a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are permanently electrically connected together; a gate stack over the substrate; a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a first concentration of the second dopant in the channel region is less than a second concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 24).
Prior Art Draper teaches an integrated capacitor includes a device region of first conductivity type in a semiconductor substrate, a source/drain region of the first conductivity type in the device region with a higher doping concentration than the device region, a gate insulator over the device region, and a gate over the gate insulator. A first terminal is coupled to the source/drain region, and a second terminal is coupled to the gate ([Abstract]), wherein (Fig. 3+; C2 L12+) a gate, the gate forming a first capacitor plate; a gate insulator disposed under the gate; a device region of a predetermined conductivity type, the device region disposed under the gate insulator so that at least a portion of the device region is contiguous to the gate insulator; a source/drain region of the predetermined conductivity type, the source/drain region having a doping concentration that is higher than the doping concentration of the device region; and an accumulation layer at a surface of the device region, the accumulation layer forming a second capacitor plate, a first terminal coupled to the source/drain region and a second terminal coupled to the gate, spacers formed adjacent to the sidewalls of the gate, wherein the source/drain region includes a lightly doped region aligned with sidewalls of the gate and a heavily doped region aligned with spacers. But, Prior Art Draper does not expressly teach a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are electrically coupled together; a gate stack over the substrate; and a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 1); or a plurality of source/drain (S/D) regions in the substrate, wherein the plurality of S/D regions comprises a first S/D region and a second S/D region, each of the first S/D region and the second S/D region includes a first dopant having a first dopant type, and the first S/D region is electrically coupled to the second S/D region; a gate stack over the substrate; and 3Application No. 16/573,725Docket No. T5057-1441 a channel region in the substrate, wherein the channel region is below the gate stack and between the first S/D region and the second S/D region, the channel region includes a second dopant having the first dopant type, a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the first S/D region and the second S/D region, and an entirety of the substrate below the channel region is free of dopants of the first dopant type (claim 21); or a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are permanently electrically connected together; a gate stack over the substrate; a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a first concentration of the second dopant in the channel region is less than a second concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 24).
Prior Art Chen teaches a transistor, and particularly to a transistor for increasing a range of a swing of a signal ([0002]), wherein (Fig. 1+; [0018+]) a first doping well formed in a structure layer; a second doping well formed in the structure layer, and the second doping well formed between the first doping well and the structure layer; a first doping area formed in the first doping well; a second doping area formed in the first doping well, wherein the first doping area, the second doping area, and the second doping well have a first conductivity type, and the first doping well has a second conductivity type; a gate area for making a channel be formed between the first doping area and the second doping area; and at least one compensation capacitor electrically connected between the first doping well and the second doping well, or the second doping well and a first reference potential. But, Prior Art Chen does not expressly teach a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are electrically coupled together; a gate stack over the substrate; and a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 1); or a plurality of source/drain (S/D) regions in the substrate, wherein the plurality of S/D regions comprises a first S/D region and a second S/D region, each of the first S/D region and the second S/D region includes a first dopant having a first dopant type, and the first S/D region is electrically coupled to the second S/D region; a gate stack over the substrate; and 3Application No. 16/573,725Docket No. T5057-1441 a channel region in the substrate, wherein the channel region is below the gate stack and between the first S/D region and the second S/D region, the channel region includes a second dopant having the first dopant type, a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the first S/D region and the second S/D region, and an entirety of the substrate below the channel region is free of dopants of the first dopant type (claim 21); or a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are permanently electrically connected together; a gate stack over the substrate; a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a first concentration of the second dopant in the channel region is less than a second concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 24).
Prior Art El-Tanani teaches variable capacitors in integrated circuit CMOS structures ([0001]), wherein (Fig. 1+; [0016+]) a plurality of gates each coupled to an excitation oscillation signal; and a plurality of consecutive adjacent source/drain terminals each separated from the next by one of the plurality of gates, the first and the last of the consecutive source/drain terminals to receive a control voltage to control the capacitance of the varactor, the first and last source/drain terminals having an epitaxial diffusion layer covered by a raised source/drain structure for connection to the control voltage, the control gates other than the first and the last not having a raised source/drain structure; wherein the source/drain terminals comprise drain regions for each gate that are each coupled to each other drain region. But, Prior Art El-Tanani does not expressly teach a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are electrically coupled together; a gate stack over the substrate; and a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 1); or a plurality of source/drain (S/D) regions in the substrate, wherein the plurality of S/D regions comprises a first S/D region and a second S/D region, each of the first S/D region and the second S/D region includes a first dopant having a first dopant type, and the first S/D region is electrically coupled to the second S/D region; a gate stack over the substrate; and 3Application No. 16/573,725Docket No. T5057-1441 a channel region in the substrate, wherein the channel region is below the gate stack and between the first S/D region and the second S/D region, the channel region includes a second dopant having the first dopant type, a concentration of the second dopant in the channel region is less than a concentration of the first dopant in each of the first S/D region and the second S/D region, and an entirety of the substrate below the channel region is free of dopants of the first dopant type (claim 21); or a plurality of source/drain (S/D) regions in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type, and the each of the plurality of S/D regions are permanently electrically connected together; a gate stack over the substrate; a channel region in the substrate, wherein the channel region is below the gate stack and between adjacent S/D regions of the plurality of S/D regions, the channel region includes a second dopant having the first dopant type, and a first concentration of the second dopant in the channel region is less than a second concentration of the first dopant in each of the plurality of S/D regions; and an n-well in the substrate, wherein the n-well extends under the channel region and the adjacent S/D regions of the plurality of S/D regions, and the first dopant type is p-type (claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898